ELLISON, J.
This action is to recover $100, the amount of a fee alleged to be due plaintiff for legal services alleged to have been performed at defendant’s instance and request. The judgment in the trial court was for plaintiff.
There were no exceptions taken to the action of the court on the instructions and we can not, therefore, notice any objection to them. The only question in the case is whether there is any evidence to support the verdict in finding an employment of plaintiff by defendant and whether the fee charged is reasonable.
It appears that defendant had formerly been the collector for Lafayette county and that Worthington was his successor. That a question arose as to the correctness of Worthington’s settlement with the county court, arising principally on the rate of commission he charged in certain instances. It developed that the dispute with Worthington brought up the same question as to the settlements of former collectors and they were included in an order of investigation by the county court; and this defendant thereby became interested. It seems that Worthington either had some conversation or correspondence with defendant in regard to the-matter when defendant wrote to Worthington the following letter:
“Higginsville, Mo., July 10, 1893.
“J. G-. Worthington,
Lexington, Mo. '
Dr. Sir:—Get Graves in the case and let him prepare for it at once; if I have a case will want Graves; remember I am in for my share of the expense. I think it well to have Graves and Alexander; we will go in to win; I will try and come up Monday if possible: Get Graves to go before the court Wednesday by all means; and have him to represent *687me if anything comes up but your case will come up1 first; have that properly before them—
Yours resp.,
“J. W. Harrison.”
Worthington called on plaintiff and showed him this letter, leaving it with him. There was evidence tending to show that plaintiff acted upon it and .rendered services in the matter. Defendant contended that what services plaintiff rendered were for Worthington, or, at least were not for him, and there was evidence tending to support his theory. But since the questions between the parties were submitted to the jury on instructions not excepted to, we must abide by the conclusion which the jury drew from the whole case. It is not for us to weigh the evidence, especially since the verdict was upheld by the trial judge. The judgment must therefore be affirmed.
Smith, P. J., concurs; GUI, J., absent.